Case 1:21-cr-00004-KD-B Document 115 Filed 04/06/21 Page 1 of 1          PageID #: 413



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                :

   vs.                                     : CRIMINAL NO. 21-00004-KD-B

   COURTNEY PHELION                        :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 103) and without any objection having been filed by the

   parties, Defendant Courtney Phelion’s plea of guilty to Count Three of the

   Indictment is now accepted and Defendant is adjudged guilty of such offense.

         A sentencing hearing has been scheduled for June 25, 2021 at 2:00 p.m. in

   Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

   Alabama 36602.

         DONE and ORDERED this 6th day of April 2021.


                                    s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE
